Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 1 of 64

FIRST CITY COURT OF NEW ORLEANS, PARISH OF ORLEANS
EVICTIONS DIVISION

421 LOYOLA AVE. ROOM 201 NEW ORLEANS, LA 70112
TEL. (504) 407 0400

Case Number: 2018-064 14-F

 

 

 

 

 

Case Title: JB 430 HOLDINGS versus SWAFFORD FAMILY TRUST (GREGORY SWAFF
Trial Date: 08-12-2019 | Triaf Time: 16:00 AM

Judge: Veronica Henry Section: __ Room: 200A
Amount Due: $126.50

 

Eviction Address, 4734 FRANKLIN AVE NEW ORLEANS, LA 70422

PLEASE NOTE: THIS TRIAL DATE WILL NOT BE VALID UNTIL PAYMENT iS MADE. PLEASE MAKE YOUR PAYMENT
AT THE CASHIER. PAYMENT FOR SERVICE AT CONSTABLES OFFICE 1S ALSO REQUIRED.
Case 2:19-cv-12370-JCZ-JVM .D EMO Filed 08/29/19 Page 2 of 64
a -~OG)) st
APPLICATION FOR RULE FOR POSSESSION OF PREMISES

EVICTIONS DIVISION, FIRST CITY COURT OF NEW ORLEANS, PARISH OF ORLEANS
421 LOYOLA AVE. ROOM 201 NEW ORLEANS, LA 70112

 

 

 

 

 

TEL [504} 407 G400
MUST BE TYPED OR PRINTED
Plaintiff: (Landlord or Property Owncr)
ZB 430 Bealdne Finch Steet
Full Name “ Street Address
: | ‘New Orla , 4. olde
Full Name City, ao Zip
Oit~ feo -fo /o
Phone

Defendant: (Tenant being evicted) ;
y Me Tse 4734 Fremvin We Bb
Full Name Street Address (Eviction Address)
New Orleans, LA

Ful Name City, State, Zip

 

Full Name

Person Filing; . .
{Choose One) same as Plaintilf (Skip to next section) © Owner © attomey &) Agent © Other

 

 

 

 

Mow Ferrer _. | alles _Ofleans toby 7okll

Pull Name ity, State, Zi

£ Rok  Sfeet _— ep COT ~lo /6
ROL

Street Address

me ee rn ree a rm rem me A rt de et ie a

i ADDITIONAL INFORMATION :
: Need legal help? You may want to call a lawyer right away. If you don’t know a lawyer, you may call :
i Lawyer Referral Service at 561-8828. If you qualify, you may be able to get free iegal heip fram New
i Orleans Legal Assistance at 329-1000. COURT STAFF CANNOT GIVE LEGAL ADVICE, However, !

; you may find legal information on evictions at www.lawhelp.org/la

em a a he ge me ace ee me ee ee ee ee ee eee

fs there a written Jease in effect?
Wf Yos
oc No

REASON(S) FOR EVICTION:

[J OWNER WANTS POSSESSION DUE TO NON-PAYMENT OF RENT.
MANDATORY GF the information below is not provided, the Rule Fer Passession may be dismissed).

Rent Amount: $ per . Number of rent period(s) owed:
Amount Owed: $ Date Begmning: Date Ending:
Court Fees Owed: § .

DEFENDANT VIOLATED LEASE PROVISION(S) OTHER THAN PAYING RENT.

Please provide specific provision and explain (2 copics of lease must be provided and attached):
fold +n __CuN (hen Bn. Chiekute) OWher Lonh
hetuttd O Ca xfet bye futon
fe Sale.
Tt
oO
_—
oO
Os
Mw :
On
Og
of
o
—
Oy
A
ea)
oO
OQ

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 4 of 64

Form 1013 5M (Rev. 4/06)

JUDGMENT

 

No, P. 2019-06114-F

“JB 430 HOLDINGS
FIRST CITY COURT OF THE CITY
OF NEW ORLEANS
Versus 421 LOYOLA AVENUE - ROOM 201
SWAFFORD FAMILY TRUST NEW ORLEANS, LA 70112
(GREGORY SWAFFORD)

 

BSOLUTE

SECTION“ B «

 

This cause came on this day for trial.
Present: Plaintiff, Max. Barres

Defendant, presen i dosent
When, after hearing the law afd evidence, the Court considering the law
and evidence to be in favor of plaintiff-in-rule and against defendant-in-rule, for
ihe reasons orally assigned:
It is ordered, adjudged and decreed that the rule herein taken be made

absolute, and accordingly, that there be judgment in favor of
JB 430 HOLDINGS

 

 

SWAFFORD FAMILY TRUST (GREGORY

plaintif-in-rule, and against mine meeerarss

défendant-in-rule and occupants, condemning said defendants to vacate the

premises No. 4734 FRANKLIN AVE
NEW ORLEANS. LA 70129

 

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 5 of 64

NO. 2019-06114

FILED:

FIRST CITY COURT FOR THE PARISH OF ORLEANS.

- ler
str de, - ~ A}
STATE OF LOUISNS.. ys ssert0N
masonompestic <9 fy 2
VERSUS Jy

GREGORY SWAFFORD FAMILY TRUST

 

 

DEPUTY CLERK

ORDER.

Considering the foregoing Motion to Enrolt as Additional Counsel of Record,
IT IS HEREBY ORDERED that name of Gregory Swafford be entered into the record of this court as
additional cowasel for the defendant Gregory Swafford Family Trust in the above titled and membered

case.

New Orleans, Louisiana this 28" day of August, 2019.

 

Honorable Veronica Henry

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 6 of 64

FIRST CITY COURT FOR THE PARISH OF ORLEANS | 204177

NO, 2619-06114 STATE OF LOUISIANA!/S fig 23 ” Se CTION B
JB 430 HOLDINGS LLC FA 3 gy
VERSUS

GREGORY SWAFFORD FAMILY TRUST
FILED: -

 

 

DEPUTY CLERK
MOTION AND ORDER TO ENROLL AS ADDITIONAL COUNSEL OF RECORD

NOW INTO COURT, through undersigned counsel comes defendant Gregory Swafford Family
Trust, who moves this court to allow Gregory Swafford to enroll as additional counsel of record for the
defendant in this matter,

Respectfully Submitted,

 

New Onieans, Louisiana 70122
(504) 638-2019

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing pleading has this 28" day of August, 2019 been sent
to counsel of record by placing same in the US, mail pr operly addressed and postage prepaid.

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 7 of 64

FIRST CITY COURT FOR THE PARISH OF ORLEANS
NO. 2019-06114 STATE OF LOUISIANA — SECTION B
JB 430 HOLDINGSLLC 1)
VERSUS 249 a

wel

GREGORY SWAFFORD FAMILY TRUST) 3
f

. citi
fer. Uae

Toh
+f Vo

ts
os

7

FILED:

 

 

DEPUTY CLERK

MEMORANDA EIN SUPPORT OF MOTION FOR NEW TRIAL

Procedural History

This matter came for hearing on July 24, 2019 at request of Gregory Swafford Family
Trust for injunctive relief in Division A, Honorable Ellen Hazeur in which the request for
intunctive relief was denied. The property was sold to JB 430 Holdings LLC oa July 25, 2019.
On the same day, July 25, 2019, Gregory Swafford Family Trust did file a Petition in Suit
to Annul Judicial Sale in the same case and under the same case number as allowed by law,
specifically, CDC 2018-5065, Division A. See Petition Exhibit A.

JB 430 Holdings LLC filed a Rule for Possession in the First City Court for the Parish of
Orleans. This court granted a rule absolute on August 12,2019. A Motion for New Trial was
filed on behalf of Gregory Swafford Family Trust on that day and this court did vacate and set
aside the judgement. Hearing was held on August 15, 2019 where this court rendered judgment in
favor of JB 430 Holdings LLC granting it possession and ordering Gregory Swafford Family
Trust to vacate the premises by September 2, 2019.

Argument

However, upon questioning by the Court, counsel for Gregory Swafferd Family Trust did
inadvertentiy advise the court that a suit to annul the judicial sale had not been filed, when in fact
the suit was filed in Civil District Court prior to the Rule for Possession and more specifically, at
the date and time of the hearing. See Hearing Transcript p.9 lines 8-32. The issue of titie to
the immovable property is at dispute and precludes this honorable court from exercising
jurisdiction over the matter. That entire matter, as well as the civil rights violations brought to
the court’s attention have been removed to federal court,

La. Code Civil Procedure Art. 4847, Limitations upon jurisdiction

A. Except as otherwise provided by law, a parish court or city court has no jurisdiction in

any of the following cases or proceedings:
(1) A case involving title to immovable property.
(2) A case involving the right to public office or position.

 
—_

§43

Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 8 of 64

r bots rt

we wULET
Fro tg a

a] Fro: hi nape

Louisiana law provides for the judicial procesure,to be exercised in the event of a judicial
sale where the validity of the executory process and sale is challehbed. ake process requires
completion of the sale prior to a demand for possession of the premises, Since the property was
adjudicated in district court under a writ of seizure and sale by the Sheriff of Orleans Parish. The
demand procedure mandates that the execution of the possession be performed by the Sheriff after
completion of the sale and issuance of a writ of possession by the Clerk of the district court where
the process was initiated. In this case, that process was initiated in the district court. The First City
Court Constable has no jurisdiction to execute an eviction as jurisdiction does not lie in the First
City Court. JB 430 Holdings LLC is attempting to unlawfully circumvent the judicial process
prescribed by statute. The jurisdictional authority of this court does not encompass matters where
ownership or title to immovable property is contested. The Petition in Suit to Annul was timely
filed.

LSA RS. 13:4346 Failare of occupant to deliver possession to purchaser; writ of
possession
Whenever a sheriff or constable acting under a writ of fieri facias, seizure and sals, or
other order of sale, sells and adjudicates immovable property, and the occupant thereof
does not deliver possession thereof on demand to the purchaser after the latter has paid
the price of adjudication and has received an act of sale from the sheriff or constable, and
due returm has been made on the writ or order of sale, the clerk of the court which issued
the writ or rendered the order, on the written demand of the purchaser, his agent, or
attorney at law, shall issue a writ of possession. This writ shall be addressed to the
sheriff or constable, commanding him to put the purchaser in physical possession of the
property sold, in the same manner as now provided by law for other writs of possession.

It is abundantly clear that the sale of the property was pursuant to a writ of seizure
and sale by the sheriff of Orleans Parish. Gregory Swafford Family Trust has timely filed
a suit to annul the judicial sale pursuant to Louisiana jurisprudence and statutory law.
Determination as to the validity of the judicial sale must be adjudicated by the district court.
Therefore, title to the immovable property is at issue and possession of the property
pursuant to the sale is not a matter which can be entertained in this court.

Conclusion

Mover respectfully requests that a Motion for New Trial be granted and that after due
proceeding that the Rule Absolute and Judgment of Eviction be set aside.

Respectfully Submitied,

  
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 9 of 64

FIRST CITY COURT FOR THE PARISH: Ox if onLiRARGE

ited Mara

NO. 2019-06114 STATE OF LOUISIANA » ‘a  secrion B
JB 430 HOLDINGS LLC 3 3y
VERSUS
GREGORY SWAFFORD FAMILY TRUST

FILED:

 

 

DEPUTY CLERK

| MOTION FOR NEW TRIAL
On motion of Gregory Swafford family Trust, through undersigned counsel, on suggesting
to the court that a new trial be granted in this matter, for the following reasons: that this court facks
jurisdiction over the subject matter based upon La. Code Civ, Proc. Art. 4847 as a suit to annul
judicial sale was filed and pending prior to and at the hearing.
It is ordered that JB 430 Holdings LLC show cause on the day of 2019
at am/p.m. why Gregory Swafford Family Trust should not be granied a new trisl , as prayed

 

for.

Order signed at New Orleans, Louisiana on the day of 2019.

 

 

New Orleans, it ave 70122
(504) 638-2019

Plese Serve,

OB $30 foeDw gs LLC
Hleugt We AReeuHEs oF pect)
BRIS kL. CAUSES BevD
Mex Aaihie, 4A. Tleo0e
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 10 of 64 co
> @ oe |

RECEIVED
ao eer CY COURT

ura fa£ BY.

FIRST CITY COURT OF THE CITY OF NEWRRUEARSP 2 82
STATE OF LOUISIANA
NO.: 2019-06114 DIVs«
JB 430 HOLDINGS
VERSUS
SWAFFORD FAMILY TRUST (GREGORY SWAFFORD)

 

FILED: _ DEPUTY CLERK

 

i
i

, JGDGMENT
This matter came before the Court for hearing on Thursday, August 16, 2019 Present at
the hearing were:

e C. Michael Pfister, counsel for Plaintiff, JB 430 Holdings; and

e Henry Klein, as counsel for Defendant, Swafford Family Trust (Gregory Swafford).

Before the Court was a Motion for New Trial filed by the Defendants. Based upon the
allegations, the Court GRANTED the Motion for New Trial and conducted a denovo review of
the evidence.

The Court GRANTED Plaintiff's Rule of Possession for the reasons orally assigned in

 

open court. The Court further ruled that the Defendant has until sees 09 to vacate fhef |
remises. This Judgment of Possession shail become absolute and executory on September 3,

2019.

Defendant?s Motion for Sanctions filed on August 15, 2019, was DENIED for the

reasons orally assigned in open court. te

Judgment rendexed in open court and signed in New Orleans, Louisiana this dB-sa

MN eniin. 72 foo. /

August 2019

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 11 of 64

sont fy &

Respectfully submitted:

DUPLASS;ZWAIN, BOURGEOIS,
PFISTER, WEINSTOCK & BOGART

C. MI LEISTER, Esq. (14317)
3838 N, eway Boulevard, Suite 2900
Metairie, 0002

Telephone: (504) 832-3700

Facsimile: (504) 837-3119

Email: mpfister@duplass.com
Counsel for Plaintiff, JB 430 Holdings

 

CERTIFICATE OF SERVICE

 

I hereby certify that a copy of the above and foregoing has been served upon alll parties
and known counsel of record via email, facsimile and/or by depositing same in the U.S. Postal

Service Mail, postage prepaid and properly addressed this Z/ ' day of August 2019,

{[\, 7

C. MI "W PULLER, Es. (#14317)

 

 

 

 

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 12 of 64

FIRST CITY COURT OF THE CITY OF NEW ORLEANS
STATE OF LOUISIANA
NO.: 2019-06114 DIV.: “EF”
JB 430 HOLDINGS
VERSUS
SWAFFORD FAMILY TRUST (GREGORY SWAFFORD}
FILED:

 

 

DEPUTY CLERK
ORDER
Considering the foregoing Motion to Enroll Counsel;
Ir IS HEREBY ORDERED that C. Michael Pfister be enrolled as counsel for JB 430
Holdings, in the above-entitled matter.

New Orleans, Louisiana, this _—s day of , 2019.

 

DISTRICT JUDGE
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 13 of 64

FIRST CITY COURT OF THE CITY OF NEW ORLEANS

STATE OF LOUISIANA 4A
NO.: 2019-06114 7 DIV.: ab
IB 430 HOLDINGS
VERSUS

SWAFFORD FAMILY TRUST (GREGORY SWAFFORD)
FILED:

 

 

DEPUTY CLERK
MOTION TO ENROLL AS COUNSEL OF RECORD
NOW INTO COURT, through undersigned counsel, come JB 430 Holdings, who
suggest to this Honorable Court that they wish to enroll C. MICHAEL PFISTER of the law
firm of DUPLASS, ZWAIN, BOURGEOIS, PFISTER, WEINSTOCK. & BOGART, as counsel
of record in the above entitled and numbered cause.
RESPECTFULLY SUBMITTED:

AS, ZWAIN, BOURGEOIS,
WEINSTOCK & BOGART

 
 
  
     

C. MICHARE’ PFISTER (#14317)
3838 N\ Gauseway Boulevard, Suite 2900
Metairie, LA 70002

Telephone: (304) 832-3700

Facsimile: (504) 837-3119

CERTIFICATE OF SERVICE

 

T hereby certify that a copy of the above and foregoing has been served upon all parties
and known counsel of record via email and/or facsimile and/or by depositing same in the United

States mail, postage prepaid and proper: cessed this Ad day of August, 2019.

Sama

Z ro
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 14 of 64

-

Ty GOURE
RECEIYARST CITY COURT OF THE CITY OF NEW ORLEANS
mg esis PRA 421 LOYOLA AVENUE
NEW ORLEANS, LOUISIANA 70112
P-2019-06114-F
JB 430 HOLDINGS
VETEUS

 

SWAFFORD FAMILY TRUST

   
 

FILED:

 

 

   

PURSUANT TO CHAMBERS V. NASCO, 501 U.S. 42 (1991)

On a multiplicity of occasions in the case at bar, one Max Perrett, under the
guise of JB 430 Holdings, has used the valuable resources ofthis Court to abuse the
judicial process, advance his own sinister agenda, and: combine with others to
violate the constitutional rights of GREGORY SWAFFORD and thereby defile this
Honorable Court, We live in a society which is increasingly mocking the law and
abusing a system of justice which is becoming an illusion -—- a mirage.

In Offutt v. United States, 8348 U.S. 11 (1954), Mr. Justice Felix
FRANKFURTER makes a statement that is an endangered quality today:

“Justice must satisfy the appearance of Justice.”

By any measure, Max Perret has committed frand upon this Court. He
icnew full-well he didn’t own SWAFFORD’s house and home. He knew full-well he
was lying to this Court and using this Court as weapon of intimidation. For the
totality of circumstances, we request that the Court order his deposition and then
hold what we reference as a NASCO motion and impose severe sanctions.

At U.S. 43, the High Court made the observation thai:

“It has long been understood that ‘certain implied
powers must necessarily result to our Courts of Justice
from the nature of their institution’....For this reason,
Courts of Justice are wuiversally acknowledged to be
vested by their very creation,.with power to impose

silence, respect and decorum in their presence, and
submission to their lawful mandates.
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 15 of 64

pe

w wd

Glass v. Hartford Empire, 322 U.S. 238 (4944):

“.. tampering with the administration of justice involves
more than an injury to a single litigant. It is a wrong
against the institutions set up to protect and
saieguard the public.”

From yesteryear -—- when obedience to the law seems to have been much

more sacred than today, we quote from the Supreme Court decision in Universal
Oil vy, Root, 328 U.S. 575 (1946), at 580:
“if a Court finds that iraud has been practiced upon it,
or that the very temple of justice has been defiled, it may
assess attorney's fees against the responsible party.”
This Court must not Jet the opportunity to introduce litigants who appear
before Your Honor to a disappearing concept called
INTEGRITY
in the exercise of its inherent power to demand respect to this Court’s lawful
mandates, the SWAFFORD FAMILY TRUST respectfully requests the following:
1. Submission by Perret to deposition testimony with
complete disclosure of all persons, police officers,

confederates and aiders and abettors to what has been

done to the members of the SWAFFORD PAMILY
TRUST:

2, Disclosure of all instances where Perret has used this or
any other court to intimidate property owners or others
as he boasted on July 25 “...we do this all the time, so
you better leave now...”

3. Payment of $10,000 in penalties to the system and to
cover attorney’s fees to undersigned counsel.

{ WHERE DISREGAR)
HET IS BE

       

LESPECT
iG

 
 

 

INCREASINGLY COMMONPLACE

Severe sanctions must be imposed.

  
 

OP f

. Kisin (7440)

RAA Rarnonea Straat

  
 

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 16 of 64

Case 2:19-cv-12129 Document1 Filed 08/10/19 Page 14 of 14

XU. THE WORDS OF THE FOURTH AMEND
47. Toappreciate the gbsurdity of 12 to 14 policemen wearing bullet-proof
vests with guns and lasers and handcuffs at the ready, the easiest thing to do is te

read the words our founding fathers used:

“THE RIGHT OF THE PEOPLE TO BE SECURE IN
THEIR PERSONS, HOUSES, PAPERS AND EFFECTS
AGAINST UNREASONABLE SEARCHES AND
SEIZURES SHALL NOT BE VIOLATED, AND NO
WARRANTS SHALL ISSUE, BUT ON PROBABLE
CAUSE, SUPPORTED BY OATH OR AFFIRMATION
AND PARTICULARLY DESCRIBING THE PLACE TO
BE SEARCHED, AND THE PERSONS OR THINGS TO
BE SEIZED.”

XIV. DAMAGES
48. SWAFFORD seeks compensatory, emotional and punitive damages as
may be appropriate at trial. .
XV. TRIAL BY JURY
43. SWAFFORD is entitled to and prays for a trial by jury as to all legal
righis and claims.
Respectfully submitted,

{sf _. Henry £. Klein
Henry L. Klein (LA 7440}

844 Baronne Street
New Orleans, LA 70113
504-301-3027
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 17 of 64

Case 2:19-cv-12129 Documenti Filed 08/10/19 Page 13 of 14

XI. CEIP
45. Onduly 29, 2019, the day of the SWAT-like raid on SWAFFORD's house
and home, the police told SWAFFORD that they saw “...full-proof...” that PERRET
owned the house in the form ofa *...receipt for payment...” which he showed the police
with his driver's license at 906 Toulouse (a door that doesn’t open):

_ Srigans Parisn Snenm’s Orr

 

 

 

 

 

 

 

   

 

 

' Marlin 8. Gusman
Sheriff of the Parish of Orleans
. Gnil Division
421 Loyola Avenue
“Suita 403 ,
New Oneans, LA 70112
Phone: (504) 523-6143 Fax: (504) 525-4912
Payment Receipt:
‘nent made by: JB 430 HOLDINGS, LLC - | payment Date: Teez019
$06 TOULOUSE ST .
NEW ORLEANS LA7O112 Payment Type: Check
. . Check Number: 159030
RaceiptNurbar. 34266
PaymentAmount 252,100.00
2 Dockat# Title . Amaunt
B-S085: dot@-s08s GRAYSTAR MORTGAGE, LLC. 252,100.00
Va.
gREgoRY SWAPFORD AS TRUSTEE FOR THE GREGORY SWAFFORD FAMILY
To, .

 

 

See Ea enrtnee e

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 18 of 64

Case 2:19-cv-12129 Document1 Filed 08/10/19 Page 12 of 14

AL. THE BREAK-IN
45. SWAFFORD eloses the pleadings aspect of this case with the following
evidence of excessive force, unnecessary violations of his constitutionally-protected
right to privacy by rogue policemen and deliberate indifference to SWAFFORD's pride
in his house and home |

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 19 of 64

Case 2:19-cv-12129 Document1 Filed 08/10/19 Page ii of 14

pursuant to 28 U.S.C. § 1381, the court can and should exercise Supplemental
Jurisdiction pursuant to 28 U.S.C, § 1867 and SWAFFORD should be allowed to
supplement and amend this Removal Complaint to add additional causes of action.
43. SWAFFORD specifically avers that Graystar violated laws and
regulations as set forth in his pleadings in the Civil District Court prior to the sheriff's
sale and the events which violated SWAFFORD’s civil and constitutional rights.

X. DEFENDANTS AND CO-CONSPIRATORS |
44, Oninformation and belief, SWAFFORD avers that the following persons

and/or entities conspired with JB 430 Holdings, LLC and are liable pursuant to 42
U.S.C, § 1985(2} and § 1985(3):

Q Max Chandler Perret, as a lead instigator of the violations
atissue, and a person engaging in threats and intimidation
and in conspiring with others to violate SWAFFORD’s civil
rights;

( Max Perret’s unknown companion in the violations, as a
co-conspirator disguised as a law enforcement person and
a person engaging in threats and intimidation;

Q Jessica Borne, listed as a member of JB 430 Holdings, LLC,
allegedly located at 906 Toulouse, New Orleans, LA 70112

— adoor fhat does not open — at an address as to

which possible wrongful business takes place; further,
Jessica Borne apparently does not live at 906 Toulouse but

at 430 Dorrington Boulevard, Metairie Louisiana 70003,
suggesting that she has an interest in or controls JB 430
Holdings, the alleged high bidder for the property at issue;

( Persons or entities at Telephone Number 504-505-1010,
Neted he TR ASN Haldines aa“ a anntacstnmmher " foe tho

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 20 of 64

Case 2:19-cv-12129 Document1 Filed 08/10/19 Page 10 of 14

challenged the authority. for takin ions in
violation of the 4"Amendment or the result of deliberate
indifference of SWAFFORD’s civil rights.

tt took seconds for PERRET to flas receipt of his
alleged payment ito the sheriff, vet it took two hours of

unconstitutional interrogaiion and deprivation! helore the

 

policvmakers.

On July 29, 2019, NOPD investicating officers Shackford
and Stringer were faced with a routine AgseSS mnent of the

 

aires the approval o o mander rior to entry for

purposes of a search in the absence of & warrant or

 

and Stringer falled to get atitho esa a commanding —

officer to enter the premises at 4734 Franklin Avenue by
crashing in the back door or in any other manner.

It does not appear that NOPD has a policy on what
constitutes the elusive term “...exigent circumstances...”or
that the NOPD adequately trains its officers to understand
the difference between a civil and criminal matter that can

justify abandonment of 4° Amendment protections.

The *...wrong choice...” by Shackford and Stringer to break
into the premises at 4734 Franklin Avenne without a
warrant or probable cause was no coincidence given the
speed with which PERRET and his companion hid their

     
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 21 of 64

Case 2:19-cv-12129 Document1 Filed 08/10/19 Page $ of 14

- 38 SWAFFORD avers that JB 430 Holdings LLG, the entity which allegedly
purchased the property at the sheriff's, acted under disguised “...color of law...” by
their actions and the delivery of the five-day notice to vacate (a state function) for the
purposes of effecting an eviction by threat and intimidation.

39. SWAFFORD further avers that a routine response to a person
mistakenly thinking he had rights of inuediate ownership as the highest bidder at
an auction held three hours prior should zever have triggered a “.. SWAT TEAM...”
invasion of private property.

40. SWAFFORD further avers that the parroting of the term “...exigent

7

circumstances...” was a response policymakers at the City and the Police
Depariment must have told its policemen to use in order to avoid manifest violations
of 4th Amendment principles.
VIEL MONELL CONSIDERATIONS
4j. SWAFFORD avers that the considerations set forth in Monell », New
ork City Department of Social Services, 436 US. 658 (4978) have been met in the
ease at bar in at least the following ways and means with specificity as to

warrant-less searches, seizures and arrests:

   

Q The Police Superintendent and City of New Orleans knew
“2or were reckless in not knowing...” that NOPD officers
are faced daily with decisions regarding whether
circumstances exist which permit entry by officers into
premises under the limitations of the 4" Amendment.

O ‘The circumstances under which a police officer may enter

into a eitizen’s premises within the context of
constitutional limitations imnosed bv the 4" Amendment
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 22 of 64

Case 2:19-cv-12429 Documenti Filed 08/10/19 Page 4 of 14

id. PERRET and his armed companion, who had a law-enforcement phrase
on his bullet-proofvest, then announced that SWAFFORD had five days to vacate the
property and that “..we will be back on Tuesday and fully expect to take
occupancy...” . :

15. Shorily after 5:00 p.m. on Monday, July 29,2019 — oneday prior to the
threatened return — PERRET and his companion arrived at 4734 Franklin Avenue,
both wearing bullet-proof vests nd brandishing semi-automatic hand-guns, knocking
loudly at the door and front windows until SWAFFORD's son, Nigel, responded,
bruskly asking “..do you know Gregory Swafford...?”

i6. When Nigel refused to respond and closed the front door, PERRET and

_ his companion removed the bullet-proof vests and hand-guns and left them in their
ear, portending the Jmzinent arrival of the New Orleans Police.

17. At approximately 5:43 p.m. SWAFFORD arrived, finding find several
NOPD squad cars with lights flashing and police wearing bullet-proof vests

surrounding bis house

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 23 of 64

Case 2:19-cv-12125 Document1 Filed 08/10/19 Page 8 of 14

34, 420US.C. § 1985(2) provides, in pertinent part, that a party injured or
deprived by a conspiracy described therein may have an action for the recovery of
damages occasioned by such injury or deprivation against any one or more of the
conspirators, as follows:

§ 1985. Conspiracy to interfere with civil rights
(2) Obstructing justice; intimidating a party...

«if two or more persons conspire for the purpose of
impeding, hindering, obstructing or defeating, in any
manner, the due course of justice in any State....with the
intent to deny any citizen of the equal protection of the
laws, or to injure him or his property for lawfully enforcing,
or attempting to enforce, the right of any person....to the
equal protection of the laws...the party so injured shal
have [an action for recovery of damages)...”

(3) Depriving a person of rights or privileges

“If two or more persons in any State...conspire or go in
disguise....on the premises of another, for the purpose of
depriving, either direcily or indirectly, any person of the
equal protection.of the laws or of equal privileges or
immunities under ithe laws....shall have [an action for
recovery of damages]...”

35. SWAFFORD avers that PERRET and others in concert, includingnamed
and unnamed co-conspirators, conspired “...in disguise...” to violate his civil rights.
36. 42 .S.C. $ 1988(b) provides for the award of reasonable atiorney’s fees
incurred in the civil prosecution of civil rights violations.
VIL__ ADDITIONAL ALLEGATIONS
Case 2:19-cv-12370-JCZ-JVM .Document 1-1 Filed 08/29/19 Page 24 of 64

Case 2:19-cv-12129 Document Filed 08/10/19 Page 7 of 14

99, SWAFFORD avers that the inference that the series of evenis was
orchestrated in concert with PERRET to violate his civil rights is irresistible .

30. SWAFFORD avers that the actions by the “...state actors...” and private
actors in concert violated statutes against Obstruction of Justice as set forth at 42
U.S.C. § 1985(2) in the form and substance of:

« two or more persons conspirfing] for the purpose of

impeding, hindering, obstructing or defeating, in any

manner, the due course of justice in any State or Territory,

with the intent to deny to any citizen the equal protection

of the laws, or to injure him or his property for lawfully

enforcing, or attempting to enforce, the right of any person,

or Class of persons, to the equal protection of the laws."
31. SWAFFORD avers that, at ali times prior to and after the duly 25, 2019
sheriff's sale, he was in the process of protecting his property rights, including the
right of recession with the intent to repay Graystar all monies legally due.

32. At all pertinent times, SWAFFORD acted in good faith and had made

tentative arrangements to extinguish the iqq/ful debt, but could not obtain a valid

payoff from Graystar other than being told to read the writ and pay all items
thereunder.
VL_APPLICABLE CIVIL RIGHTS VIOLATIONS
33. 420U,S.C. § 1983 provides, in pertinent part, as follows:
§ 1983. Civil action for deprivation of rights

“Every person who, under color of any statute, ordinance,
regulation, custom or usage of any State....causes to be
subjected any citizen of the United States..to the

denrivatian afanyrichte neitdloces or imeminities seonrerl
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 25 of 64

Case 2:19-cv-12129 Documenti Filed 08/10/19 Page 6 of 14

IV. PAYTON v. NEW YORK
94. As it eventuated, SWAFFORD suspected that the use of ihe term
«_.exigent cireumstances...” was used by the NOPD officers who conducted the illegal
activity in obvious concert with PERRET as an effort to eseape 4" Amendment .
liability, Pauton v. New Yori, 445 U.S. 578 (1980). ,
25. In denouncing the arbitrary use of the Mlusory phrase or fa exhibiting
“ deliberate indifference...” to SWAFFORD’s civil and property rights, the High Court
in Payton made the following observation, at 445 U.S. 582:
“At the core of the 4" Amendment, whether in the context
of a search or an arrest, is the fundamental concept that
any governmental intrusion into an individual's home or
expectation of privacy must be strictly cireumseribed. To
achieve that end, the framers of the amendment interposed
the warrant requirement between the public and the police,
reflecting their conviction that the decision to enter a

dwelling should not rest with the officer in the field, but

with a detached and disinierested magistrate...By
definition, such entries are violations of privacy, the chief

evil that the 4th Amendment was designed to deter...”

26. By 7:03 p.m., when the police on the scene finally conceded that the
matter was civil in nature, SWAFFORD requested an item number for the police
report, which Officer Stringer indicated may not be necessary, but nevertheless
assigned a number to the Item as G-40119-19, Exhibit E.

27.  Afterthe police left, SWAFFORD entered the house, where he found that
the back door had been smashed in to allow entry and that his upstairs quarters had

hans weonemacned and dllancaliar anaawnkost

 

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 26 of 64

Case 2:19-cv-12129 Document1 Filed 08/10/19 Page 5 of 14

18. When SWAFFORD arrived on what appeared to bea major crime scene,
SWAPFORD’s son Nigel had already been ordered to sit on the front steps and not
move; NOPD Officer R. Shackford then ordered SWAFFORD to sit on the front steps
by his son and in a menacing voice was told “...n0t to move...” and that he couldn't
enter his own house.

19. When SWAFFORD asked Shackford if they had breached the property
and caused damage, Shackford sarcastically responded “...of course, what to you
want me to do, f-—-g lic...?”

20,  Inshort order, approximately six or seven NOPD officers exited through
ihe front door, stating emphatically that the property did m0¢ belong to SWAFFORD
and that SWAFFORD had “...no rights to maintain possession...” a manifestly false
claim by PERRET and his companion. —

I. “...EXIGENT © TANCE

91. Throughout the two-hour odyssey, SWAFFORD told the police that this
was acivil matier and they had no right to engage in an unlawful search and seizure
of his property or in the false detention of SWAFFORD and his son.

299. Fach time SWAFFORD challenged the police, asked for an explanation,
or questioned their authority as to why they were, the police officers used the same
term, over-and-over again:

“ exigent circumstances...”

23. While SWAFFORD and son were detained at the front steps and told
emphatically “...not to move...”, PERRET and his companion remained on the scene,
conferring with police officers who returned to the front steps of the house,

— aif. 2k PRINT LL . Y - -.- ee Pod Ate ed eee en Bee Rone EA be bce oe AAV
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 27 of 64

Case 2:19-cv-12129 Document1 Filed 08/10/19 Page 3 of 14

18. WhenSWAFFORD opened the door, PERRET and his armed companion
announced that “...we are here to take possession, we just bought the house and the
locksmith is on the way to change the locks...”, adding that *_.we do this all the time,

so you may as well go...” (or words to that effect), handing SWAFFORD a Five-Day

Notice of Eviction which we replicate herein below:

‘FIVE (5) Dav Notice to Vacate Premises

DATE: Tf) / q

ee fetter att Liethads

ADDRESS:_ Frotkin Ay Fsparrent no.

erry, State Ht & zip
Sone. glow odessa L le
You are notified io vacate mad deliver to me the premises at the above

address Esied, Five (5) Days from the service hereef as a result of the
following:

eel acvunce, in the amount
fee a eS and

the purpose and tems of your eteupancy bes cessed and the LANDLORD
following

  

 

 

Tf-you fail to vacate, the laws of eviction will be enforned

Landers, Sc ~W/o
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 28 of 64

Case 2:19-cv-12129 Document1 Filed 08/10/19 Page 2 of 14

to make policies which would have avoided the egregious acts hereinafter more fully
set forth.

5. SWAFFORD also names Max Perret and all others who have acted in
concert with him and all others who have acted under the disguise ofan entity named
JB 430 Holdings, LLC and who have further aided and abetted Perret and his eo-
conspirators in the civil rights violations alleged herein.

6. SWAFFORD further avers that his request for an internal investigation
by the City of New Orleans of the New Orleans Police Department should ferret out
additional wrongdoers relating to the suspected instructions to police officers and
_ employees to use the phrase “... exigent circumstances...” as a farcical methodology
for avoiding 4" Amendment liability.

. ¢. SWAFFORD finally reserves the right to supplement his Complaint as
information regarding corrupt police and municipal activities are discovered.
YY, FACTS SPECIFIC TO CIVIL RIGHTS VIOLATIONS

8. For a period of time beginning no later than May 22, 2018, SWAFFORD
had been diligently attempting to protect his valuable property as a pro se litigant
without success; SWAFFORD avers that his efforts to protect his valuable properiy
were well-known and resulted in the actions described hereinbelow.

9. SWAFFORD’s fight to protect his property took place in Civil District
Court for the Parish of Orleans in the above-captioned State-Court acton.

10. Despite his best efforts and because of others, SWAFFORD could not
stop the sheriff's saie of 4734 Franklin Avenue scheduled for July 25, 2019 at noon.

li. At12:25 p.m. on July 25, 2019, one Max Perret — who was thehighest

pead aa Owe fo Mae - a we te a & . Pa ce a - 2a -a a5
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 29 of 64

t

Case 2:19-cv-12129 Document 1 Filed 08/10/19 Page 1of14_

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

GRAYSTAR MORTGAGE, LLC : CIVIL ACTION
versus : NO.
*
GREGORY SWAFFORD, AS TRUSTEE % SECTION
FOR THE GREGORY SWAFFORD *
FAMILY TRUST *
. MAGISTRATE

 

AND FOR. COMPENSATE RY ‘AND PUNITIVE : DAMAGE Ss
1. Gregory Swafford, as Trustee for the Gregory Swafford Family Trust
(“SWAFFORD’) hereby NOTICES the removal of the state-court action previously
pending in the Civil District Court for the Parish of Orleans, State of Louisiana,
Docket 2018-5065, the Honorable Ellen Hazeur presiding (“the State-Court Action”).
2. The State-Court action became removable pursuant to 28 U.S.C. §
1446(b)}(3} on July 25, 2019, afier a sheriffs sale was conducted to enforce a
mortgage held by Graystar Mortgage, LLC as to SWAFFORD’s private residence at
4734 Franklin Avenue, New Orleans, Louisiana 70122, valued in excess of $430,000.
L_ DEFENDANTS NAMED UPON OVAL
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 30 of 64

ORDER

 

SWAFFORD FAMILY TRUST (Gregory Swafford) iS HEREBY GRANTED A
HEARING AND Max Perret SHOW CAUSE
WHY NEW TRIAL SHOULD NOT BE RENDERED OR why a judgment previously
rendered should not be set aside.

New Orleans, Louisiana this day of AUGUST , 2019

 

JUDGE

PLEASE SERVE:

MAX PERRET

5 FINCH ST.

NEW ORLEANS, LA 70122
504-505-1010
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 31 of 64

FIRST CITY COURT OF THE CITY OF NEW ORLEANS
421 LOYOLA AVENUE - ROOM 201
NEW ORLEANS, LA 70112

CASE NUMBER: P 2019-06114-F SECTION “  *

JB 430 HOLDINGS

FIRST Ob yY COURT OF THE Lip y GF NEY ORLEANS
Date EIS Aameaet: B50
Reaeipt aati Section G

 

 

Cage Nu: DUR 444 | _ 2s wn
Firings Facpeas tobotivens tor fame Trad eabetiony = Amine
a Oeo
versus nm san
m

SWAFFORD FAMILY TRUST (GREGORY SWAFFORD) U TES
. ee a
7 " Z

on

AUGUST 12, 2019 JP
FILED DEPUTY CLERK

MOTION FOR A NEW TRIAL RULE FOR POSSESSION OF PREMISES

 

Notice is hereby given of a hearing on Motion of SWAFFORD FAMILY TRUST
(GREGORY SWAFFORD}

the above MATTER. JUDGMENT RENDERED ON 12TH
AUGUST , 2019... |

, for @ new trial in

day of

if a new trial is granted, it will be conducted immediately thereafter. Therefore,
please bring all of your evidence and have your witnesses available.
HEARING SET day of ,20 , at AM.

A NEW TRIAL IS thlbny ops FOR THE a , REASONS:

i leak Eee eer

Tau ead Coy h ap ht Jp.
Lehebct p, Rbl - Tssbmle, Upebas

     

 

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 32 of 64

  

CIVIL, DISTRICT COURT FOR THE PARISH OF ORLEAN
; STATE OF LOUISIANA
DOCKET NO. 2918:4068 SECTION A
a in o 3 GRAYSTAR MORTGAGE, LLC
MA op VERSUS
GREGORY SWAFFORD AS TRUSTEE FOR THE GREGORY
SWAFFORD FAMILY TRUST
FILED:

 

 

DEPUTY CLERK
PETITION IN SUIT TO ANNUL SHERIFF SALE

NOW INTG COURT, comes Petitioner, GREGORY SWAFFORD AS

TSS RE Lee cok ap ed
TRUSTEE FOR THE GREGORY SWAFFORD rRAMELY: FFRUST who is

AEE TPT OO RUE pus

domiciled in Orleans Parish, Louisiana, and who respect mepern | that:
L PUSSY PE tage oT as
22h] MP Py

Made Defendant herein is Graystar Mare We

ome tite reeks»

k. ° wt gad an
hr a MRP LR

Bo spsthdeet

At all times material herein, Petitionet'is‘the owner of the property‘at 4734
Franklin Avenue, Square 40, Lots 10, 1% "ald? 25 ‘New? “Oiledtis; - Louisiana,
specifically, Gregory Swafford as Trustee for, “aaebes Swafford: Family Trust.

ay ee

3. ftadapoce Fon “Soobig,
On or about May 22, 2018, Graystar did id file a a Petition, for Executory Process
naming GREGORY SWAFFORD AS TRUSTEE FOR THE GREGORY
SWAFFORD FAMILY TRUST as defendant and ¢ asserting that 1 it was in default on

its mortgage obligation. Rech ited teat ;
Be Fg pe Abe bP wey,
4,

At all times material here, specifically prior to and at the time of the loan —
transaction, the subject property was the primary residence of Trustee, Gregory
Swafford.

5.
Upon information and belief, Petitioner did enter inte a written agreement

with Graystar Mortgage, LLC to pay interest in the amount of eighteen (18%) per
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 33 of 64

7.

At all times material herein, the promissory note evidencing the obligation te
pay interest at the rate of eighteen (18%) per cent per annum was attached to the
Petition for Executory Process.

8.

At all times material herein, Petitioner did make monthly payments to
Graystar in the amount of $3,187.50 which consisted of interest only payments
charged at the rate of eighteen (18%) per cent per annum from the date of the lean.

9,

Upon information and belief, Graystar Mortgage, LLC was not a licensed
lender or supervised financial organization as defined by LSA-R.S. $:3316(22) and
LSA-R.S. 9:3516(3).

| 10.

At all times material herein, the transaction betwoon Petitioner and Graystar

Mortgage, LLC was not an arms-length transaction. |
11.

Graystar provided all terms of the transaction as well as all documents

executed in the transaction. |
12.

At all times material herein, the parties did not agree by written declaration or
otherwise that the loan transaction would be considered a consumer loan as defined
in LSA-RS. 9:3516(14).

13.

At all times material herein, Graystar did assert in paragraph XI of its petition

that Petitioner was in default under the terms of the promissory note.
14,

At all times material herein, Graystar did assert in paragraph XII that it
exercised its right to accelerate and that accrued interest and principal were
immediately due in full and that Petitioner had been provided with Notice of Default

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 34 of 64

16,
At all times material herein, Graystar did not attach evidence of the Notice of Default
provided to Petitioner prior to acceleration and filing of the Petition for Executory,
Process as provided for under the terms of the promissory note.
17.
At all times material herein, the Hand Note did state:

Notice of Default

If I do not pay the full amount of the Note or payment on the date

it is due, we will be in default. If we are in default, the Note Holder

may send me a written notice telling me that if we do not pay the
overdue amount by a certain date, the Note Holder may require me

to pay immediately the full amount of principal which has not been

paid and all the interest that I owe on that amount. —

78.

At all times material herein, Plaintiff did not attach authentic evidence of the

existence of a matured and demandable debt to the Petition for Exeeutory Process.
(49.

At all times material herein, the promissory note did provide that written

notice be provided to Petitioner upon defmuit.
| 20.

At all times material herein, the mortgage provided that Petitioner waived

notice of default. |
21.

Upon information and belief, a discrepancy existed between the promissory
note and mortgage on whether written notice of default was necessary prior te
acceleration or whether it was waived by Petitioner,

22, |

At all times material herein, and particularly at the time of issuance of the
order of executory process, the notary before whom the promissory note and
mortgage was executed did not certify on either document that the terms under the

Wesson wats and mache traeiad onkatentiiels sanaediog noting af Aafrorlt

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 35 of 64

24.
‘Upon information and belief, the propéity at 4734 Frankiin Avéniie was sold
at sheriff sale on July 25, 2019.

WHEREFORE, Petitioner prays that after due proceedings are had that there

_ be judgment in favor of Petitioner and against Graystar Mérigagé, LLC annulling |

the sheriff sale of property at 4734 Franklin Avenue, New Orleans, Louisiana which
took place on July 25, 2019: and restoring title in Gregory. Swafford Family Trust

and awatdihg attomiéy fees reasonable in the premises and for all general and

equitable relief.

Rewgonlly Subrutttod,

 

— AT34. Franklin Avenue
New Orleans, Louisiana 70122
(504) 638-2019

Please Serve:

Graystar Mortgage, LLC
Through its Atorney of Record
Steve Watts

3925 N. 1-10 Service Road West
Metairie, Louisiana 70002
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 36 of 64

“ot # bergen
wat eal pel

 

~HOLRLE SSS
Gh us 28 wifi 3 36 FIRST CITY COURT
2 PARISH GF ORLEANS
3 STATE OF LOUISIANA
4
5
6) JB 430 HOLDINGS
7 NO. :2019-06114-F
8{ VERSUS
9 SEC.:"B"
10; SWAFFORD FAMILY TRUST
(GREGORY SWAFFORD)
it ;
12 Transcript of the proceedings taken tn the above
13] numbered and entitled cause heard in open court on
i141 August 15, 2019, before the Honorabie Veronica E.
i5] Henry, Judge presiding, Section c.
416 * we de = &
47
18
19; APPEARANCES:
20] C. Michael} pfister Jr, REPRESENTING JB 430 HOLDINGS
21] Henry Kiein, REPRESENTING THE DEFENDANT
224) Max Perret, ALSO PRESENT 3
23
24
2§ }
26
27) REPORTED BY:
28] HAROLD M. SPINNER FYI, RPR, CCR
29] REGISTERED PROFESSIONAL REPORTER
30] CERTIFIED COURT REPORTER
31
32

 

 

 

Harold M. Spinner IZI, RPR, CCR
First city Court EHHIBI j
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 37 of 64

oo DP Nw & oF Ff jw fh oR

Ww w NM HM BM NM NM NM MF NM foo Ft fo OP UR UR URE RS RE OR
NO U6UuDlUtSlUelUOUNM Ulm OO Oe NO

 

 

THE COURT:

MR,

THE

MR.

THE

‘THE

ME,

BR

THE

All right. This is Case Ne.
2019-06114, 38 430 Holdings versus
Swafford Family Trust, Gregory Swafford.

counsel, make your appearances.

- PFISTER:
your Honor, Mike Pfister on behalf of
38 403 (€siec} Holdings, Lic.
COURT:
Spell your last name,
PFISTER:
P-F-I-S-T-E-R.
COURTS
Okay.
REPORTER:
what's your bar number?
PFISTER:
14317.
KLEIN:
Good afternoon, your Honor,
Henry Klein, K-L-€-I-N, on behalf of
swafford Family Trust. My bar number, you
“want; 7440, Thank you.
CQURT :

All right. This matter came before
the Court on Monday, August 12th on a Rule
For Possession. There was no appearance
made by the pefendant. and based on the
representations and allegations made by
the Mover, the Court Granted Judgment in
this matter, Rule For Passession for the

Plaintiff.

 

 

Harold M. Spinner IIT, RPR, CCR
First city court

 
oOo YW MN M we & won Me

Www woNM NM NM NM Mm NM NM RK AI NM fA bl bE bl ft pho ope Ob et
me S&S Dw we YN HO Hm Ww NS SH Oo DH ON HD wu me ow Nm HB

 

 

the same day in the afternoon, a
Motion For New Trial was Filed. aad in
the Motion For New Trial, it was
represented to the Court that there is an
ownership issue relative to the property
located at 4734 Franklin Avenue. And the
issue was originally before Judge Hazeur
in Civil District court, but has since
been remeved to Federal court.

A document was attached, a pleading,
with the caption of United States District
Court. Apparently, it was E-Filed, which
is a requirement, I believe, of all
pieadings filed in Federal Court. And
here we are today on the Motion For New
Trial.

Now, considering the representations
of the Mover on the Motion For New Trial,
and what was filed, without the need of
any arguments for or against, the Court is
inclined to Grant the new Trial. 80, I'm
going to vacate the previcus Judgment of
Possession, and we're going to start anew.

All right. Se, fs there, and since
we're starting over, we have the Mover
that's going to be presenting its case.

Now, apparently, the property was
purchased, based upon the representations
in this pleading that was Tiled by
mr. Kiein, was purchased -- was it a tax

sale or some other --

PFISTER:

 

 

Haroid ™. Spinner TIT, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19

wow WwW NM hm ON Nm lm mo BON oh of oe pt Bf Rte pet Rt
wi FF OD Mm 28 4 hm ow & Ww NM KF © fb S&S NO HR wR WwW NM em

Page 39 of 64

 

wm oo “~ om UF om WON fe

 

MR. KLEIN:

Foreclosure.

If I may, it's a foreclosure that
took place downstairs on July 25. There's
ne deed signed by the Sheriff's office.
It's not even close. The property
continues to stay in the possession of
Mr. Swafford and the Trust, And there’s
absolutely no basis for anyone saying that
they bought the property because they bid
it in at the Sheriff's sale. A lot of
paperwork has to follow through. And as 2
consequence of the manner, that Mr. Perret
went about doing the things that he did,
we filed a removal to Federal Court. It
ts aow before Judge Jay Zainey; it's
19-12129 and rt don't know that there‘s
anything far this Court to de.

There is no dispute that the property
belengs to Swafford. And there's ne
dispute that until the Sheriff's deed is
executed and recordad, That the status of
the title of it. There's no issue of fact
for your Honor to consider. I just met
Mr, Pfister, and now we have three Jesuit
guys’ here in Court. And what I would
Tike to do, your Wonor, is I°d Tike to
have this court impose sanctions. <I would
Tike to follow up. I think this was an
outrageous abuse of the legal process.
this man showed up with another fellow in

bullet-proof vests, I'm teld, with guns.

 

 

Harold M. Spinner III, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 40 of 64

fo S&S uw OH Ww fF ow fh BE

10
Tt
12
13
14

16
i?
is
£S
20
ai
22
23
24
25
26
a?
28
29
30
31
32

 

 

THE COURT:

And then they had a few days later, a
plethora of police that went there and
abused my client.

ft would Tike to make a record, and I
believe that the proper place to seek
sanctions as to this series of events is
in this Court. We hava a separate and
distinct forum for those issues, that wil]
mot be the same as the issues in Federal

Court.

Okay. Let me just deal with the last
part of what you were saying with respect
to the sanctions. And I did receive a- few
minutes ago, that was filed today at about
2:20, 2:19, a Motion For Imposition of
Severe Sanctions, persaunt te the court's
Jnherent authority.

Now, you aT? are here, and Mr. perret
was originally here on a Rule For

Possession. I have not found Mr. Perret

"in contempt for any reason. The court to

MR. KLEEN:

THE COURT:

impose sanctions, typically on a Rute For
Possession, that's not dealt with unless
the court finds there's been some

contempt.
I'm asking for it now.
z understand. But what I'm going to

say is, I'm not going to award it, hecause

I den't think it's warranted in this

 

 

Harold M. Spinner ITT, BPR, CCR
First cTEy court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 41 of 64

SS Ss CRW fe oie ON BS

WwW NM ON NM NM AR OM ON ROM of Ra EO pt bb ek bt BE ie
we we © OW oH O wm WwW NM F Oo & 8 NN DW kh wm BH

 

 

MR. PRFISTE

instance. what you've allaged here is

similar to what you've alleged in Federal

Court, where I think you are -- you have a

plethora, using your term, a plethora of
things you've alleged in your Federal
court filing, wherein, you know, you're
seeking all sorts of sanctions and
attorney's fess, and the Tike. I think
that’s where you would gat your damages,
if what you've alleged is what the Judge
agrees to have occurred and those
sanctions area warranted,

$0, the Court is not taclined to
issue any sanctions today regarding this
Rule For Possession.

So, Tat's deal with tha Issue at
hand.

Re

Your Honor, if E may. I think
there's no dispute that tha property was
purchased, and that it was patd for, and
the sale was complete July 25, 2019.

And at that point In time the person
who purchases the preperty from the
Sheriff's sale, he ts the owner of the
property. And there's no racorded lease.
Mr. Swafford doesn't have any rights ta
posses a piece of property that he no
longer owns. The Fedaral -- we don't try
the Federal court allegations Here In the

aviction proceeding ~-

 

 

THE COURT:

Harold M. Spinner LET, RPR, CCR
First city Court

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 42 of 64

wooo 6 UP UN

o wm WS

10
ii
42
13
14
15
16
LF
18
19
20
Zi
22
23
24
25
265
27
28
29
30
34
32

 

 

No, you don't.

MR. PFISTER:

MR. KLEIN:

THE COURT:

But if you read the allegations in
the Federal Court lawsuit. ft has nothing
te do with Title. it has to do -- in fact
if you read the pleadings, the pleadings
say that he was unable to maintain
possession of his property, and that it
was Toreclosed upon.

56, once the property 7s sold at
Judicial Auction and the price ds paid, he
becomes the owner of the property. And at
that point in time, Mr. Swafford did not
have any right to remain in the property.
He's now owned the property for 21 days.
The recording of the deed, it takes time
for that paperwork to get dene, but that

doesn’t mean he doesn't own the property.

T've not seen any authority for that
proposition. The only authority I’ve ever
sean as to foreclosure preceedings is that
the foreclosure takes place, and there's a
lot of work that has to be done up to the
highest bidder, and the Title is given to
the highest bidder when the deed is
recorded. I have never seen the
proposition that you can go from the

ground flcor -~

Mr. Klein, Jet me ask you this: When

you purchase a house, when you purchase

 

 

Harold M. Spinner Iiz, RPR, CCR
First city ceurt
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 43 of 64

 

1 maybe thea house that you're in new and you

2 Went to the act of sate, didn't you get

3 keys to the house?

4) MR. KLEIN:

5 No, wa’am, < First have to get-- ¥

6 first have to get a deed,

7| THE COURT:

8 ~ got keys to my house, and t want

g straight over thare,
201 MR. KLEIN:
11 well, you're lucky.
22) THE COURT:
13 Ih both instances, at the Act of

14 Sale. But ba that as it may, I looked

i . through your Federal Court pleading, and

16 you may BHoint me another direction here.
L? what you've indicated throughout chis
18 pieading, as I can appreciate it, is that.
19 your Civil Rights, or your cltents' civil
20 Rights have been viciated by the actions.
#1 of the police, and Mf. Perret and other
22 parties regarding the manner tn which .
23 Mr. Perret tock hold of the property. 1
24 searched through the pleading and tried to
25 find were the allegations were that he is
26 not the cwner of the property. You speak
27 of, Tet’s see -~-
25, MR. KLEIN:
23 Well, you doen't have ta Took, your
30 Honor, because I was not dealing with the
32 issue of Title in the 1983 case. The

32 issue of whe holds Title is a matter of

 

 

 

Harold M. Spinner IIT, RPR, CCR
First city court.

 

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 “Filed 08/29/19 Page 44 of 64

oOo 8 NW TF ww Ww Nope

Wool WoNM mM NM NM NM NM ON BON Nm pt BA pt pk pe |
wo oO 8 oN AO ew OM FE Oo Sf mem ON Om OM Ok Owe UN Of OS

 

 

THE COURT:

MR. KLEIN:

THE COURT:

MR. KLEDN:

THE COURT:

MR. KLETN:

State law, it's a matter of Stat Law --

You don't dispute that Mr. Perret, =
believe the name is, Mr. Perret, purchased
this at a Sheriff's sale, purchased the

property at issue at the Sheriff's sale.

of course I dispute it. He went to a
Sheriff's sale, was the highest bidder,
and he brought a check over there. That
1s not a purchase. That is not the
purchase of the property. There are all
sorts of things that happen after, for
example, there can be an action to set it

aside. You don't own the property.

Have any of those types of actions
been filed relative to his purchase of the
property? As you mention, an action to

set aside, or some sort of --

E don't know of any authority that

says, That as soon as he brings the money

BUT my question was: Have any actions
bean Tiled to contest the manner in which
he purchased the property from the
Sheriff?

No, you've seen everything that's

been Tited.

 

 

Harold M. Spinner EXIT, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19

Oo 2a SN Oo UW B&B WwW NM FF

16
11
12
13
14
45
46
47
18
49
20
2i
22

23

24
25
26
ae
28
29
30
31
32

Page 45 of 64

 

 

THE COURT:
Okay.
MR. KLETN:
The plethora that you spoke of is in
your hands.
THE COURT:
And in your Federal Court pleading
you mentioned somewhere on Page 9 here, I
have a note here, that Mr. Perret was --
or 3B 40 Holdings LLC was mistakenly
thinking they had the right to immediate
ownership ofce the Sheriff's act to place.
MR. KLEIN:

ZT think that’s correct.

FHE COURT:

And that goes back to what you're
arguing relative to whatever the paperwork
is that has to go through with the
Conveyance Office.

MA. KLEIN:

well, it's got te ge to the
Conveyance office. There's got to be a
deed. The Sheriff's deed, it's is a

Pre Se Verbal.

THE COURT:

uUn-huh.
MR. KLEIN:

It's a Pro Se Verbal.
THE COURT:

uh-huh.

MR. KLEIN:
It takes them about twenty or thirty

 

 

Harold M. Spinner ILE, RPR, CCR
First city court
oS © “SN OH ow RF Ww oN of

VN NR NM NM NA RM Re Bod poke pp =
oO ww FF WwW MY HE oO 8 DB NS mM ot & ww um MS

a7
28
29
30
31
32

IV Filed 08/29/19 Page 46 of 64°

 

 

THE

MR.

THE

MRa

THE

MR.

THE

MR.

THE

MR.

days to do it.

COURT:

Okay.
KLEIN:

And when that happens then --
COURT:

And who's responsibie for doing that?

Because I know usually it's the -~
KLEIN:
The Sheriff.
COURT:

It's the title company normally when
you go through that. sBut in this case,
it's the Sheriff? = don’t actually know
the Sheriff's procedure.

KLEIN:
The Sheriff has to take care of it
all, there’s no titie company invoTved.
COURT: |
Al] right. all right.
KLEEN:

The sheriff was in the process of

doing that when I removed the case,
COURT:

Okay, There's a process of dotng and

it hasn't been done to date that's your --
KLEIN:

No, it hasn't been done, and it can't
be done to date. The Civil District court
has lost jurisdiction over all aspects of
the case. Including, the Sheriff taking
any steps toward fulfilling the writ of

 

 

Harold M. Spinner TTI, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 47 of 64

Oo SS Sw & wm ww NM fH

Www wM N NSN N NM Mom NM Mw Ne of bo po yp
ue OO 6 eo MN GS ww & WN HF S fb @ YN mS wo OD M3 ES 5

 

 

THE

MR.

THE
MR.

THE

MR.

THE

MR.

Seizure that was signed by Judge Hazeur.
COURT:
You're saying that the Sheriff can do
nothing now, since it's in Federal Court?
KLEIN?
Absolutely. Absolutely, nothing.
The code 40 -- 28 USC 46 -~

COURT:

ts that tha sheriff's posttion?
KLEIN:

The sheriff takes no pesttian.
COURT: ;

So the Sheriff has just put this

astde? |

KLEIN:

Absalutely. I've done this before
with the sheriff and he understands, he
does not have jurisdiction.

COURT:

The Sheriff is not here. You haven't
brought the Sheriff here, but, you know, =
don't know what the Sheriff's procedure is
to be quite honest.

PFISTER:

Your Honor, the .foreclosure
proceeding that was removed, that case is
over once the property is sold and the
money changes hands. I spoke to the
attorney who represents the bank in the
forectosure proceeding. They're not
pursuing -- he told me they're not

pursuing an Excess Judgment or a

 

 

Harold M. Spinner IfI, RPR, CCR
First ciby court

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 48 of 64

i OF SF tho oa AP pt

ww woe we N NON NM NM NM OM ON Boe Rob pope op pk ope
MOR oS 2 oe ON A HW eR Ww ON HP oS © em UY om wm mw me oe &

 

 

MR. KLEEN:

Deficiency Judgment. The bank gets paid

and that case is over.

I know of no authority for that.

MR. PFISTER:

And when you purchase the property
and you pay the money, that's when you
become the owner; and when you're the.
highest bidder. and remember something
else, Judge, there was no answer. They
were no affirmative defenses filed to the
Petition For Possession. $o, this Federal
Court action comes after all of that has
already been concluded. There has been no
action to question the validity of the

sale. There's been no -- regardless of

‘when you purchase a piece of property, it

takes time for the paperwork to be
recorded in the Mortgage office. That
doesn't mean you don't own it. If that
were true, then you coulds't insure it.
And because you can't insure something
that you can't own. Once the documents
are executed, and you pay the money you
become the owner of the property. That
gives you the ability to insura the
property in case it catches on fire or
something like that. You don’t have to
wait, you can't wait sixty days or thirty
days, because if you do ~~ If that's true
you can't insure it, and you can't do

anything with the property that you've

 

 

Harold M. Spinner III, RPR, CCR
Furst city court
"Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 49 of 64

Ow © NN Mm in BR ow Np

Sa Ss Bi -
oanaunkhun pa & we & Ge OG BE

30
31
32

 

 

already paid money for.

And I think, like your Honor pointed
out, you get the keys to the house when
you pay the money and you purchase the
house.

THE COURT:
Sign the papers.
MR. PFISTER: .
Yes.’
MR. KLEIN:

Your Honor, I know of no authority
for the preposition that a buyer at an
auction gets title to the property when
the hammer hits on the gavel, or the gavel
hits the hammer, or whatever. There’s no
authority for that. Title under the --
what we have is the Public Records
Doctrine. Title changes when the Public
Records so state. If you were to do it by
my worthy opponent suggests, you would
throw away the Public Records’ poctrine.

Tnsurable interest takes place whan
you become the deeded owner under the
Louisiane Public Record Doctrine. The
public records say when it is -- that
title ta property changes hands. That way
the whole world can Took, but you don't
just run over to the house and try to
throw the people out. I know of na law.

ME, PFISTER:
Your Honor, we have all of the

paperwork that Mr. Perret received,

 

 

Harold M, Spinner ZIT, RPR., CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 50 of 64

2 8 NG Ww om ow AT ist

4M w@ ye Nn ON PON ON ON NON ON RoR ob Eom po ps oa pe
No 8 NON oN OOS

 

 

including the receipts for the payments
and all of the documents.
THE COURT:
Let me see what you have. You can
give it to the Clerk,
MR. KLETN:
| E think 1 filed, the receipt is in my
lawsuit. That's all he has, just the
receipt.
THE COURT:

Something was filed as an attach, two
documents, You had a picture of a door, =
believe, and Sheriff's --

MR. KLEIN:

Page 13 you have the receipt.
THE COURTS:

with the Driver's License, yeah.
MR. KLEIN:

Yeah. The receipt is the only piece
of paper that Mr. Perret received, a
raceipt, that's it. xn Fact the receipt
doasn't even show the address. The
receipt doesn't show anything other than
the 282,000 number. The Public records*
Boctrine is sacrosanct in Louisiana as
actually it is Jets of places. when the
Public Records show, by the submission and
the filing of 2 conveyance, in the
Conveyance office, that's when title
changes.

MER. PFISTER:

judge, if that were the case when you

 

 

Harold M. Spinner III, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 51 of 64

on
Oo

it
12
13
14
a5
16
1?
18
19
29
21
a2
23
24
25
26
27
28
23
39
31
32

 

Oo CO 6 MT tt mB Ww NH

 

MR. KLEIN:

THE COURT;

bought your house you were a trespasser
until the company got around to filing the

documents in the Conveyance office.

That‘'s not true when you goa to an Act

of Sale, the notary records the dead.

Okay. Typically whan I have these
tases where there’s other litigation
happening regarding a piece of preperty,
the Titigation concarns who the owner is,
or contesting the manner in which the
property was acquired and somehow making
that transfer deficient, but in any case,
those actions which are filed in civil
District Court typically question the
ownership or question whether a sale has
occurred.

And these cases from my Court on a
rule for possession, typically get osnied
and the parttes are advised that they need
to go upstairs and resolve the disputes
relative to ownership or Title to the
property because First city Court has no
jurisdiction relative te issues of
ownership or deciding ownership.

In this particular case, what I
appreciate is before me, there is ne
dispute that Mr. -Perret, on behalf oF
38 430 Holdings paid fer the property at
issue; paid fer the property at issue,

that being 4734 Franklin Avenue at a

 

 

Harold M. Spinner ITiI, ReR, CCR
| First ciyy court

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 52 of 64

9 GONE Gr pt

np oe RSM MN NN NOR Boe BoB oR ob pe pon op
ee OO Re Ne oO oe Doe OG OB OG OS

 

 

MR. KLEIN:

Sheriff's sale. Money was exchanged for
this piece of property.

What is in dispute, as I appreciate
the Federal court Pleading, is the manner
tn which Mr. Perret, or representatives of
38 430 Holdings went tn to take possession
from Mr. Swafford of the property.
Allegations relative to vielations of
Civil Rights, actions of the police ware
unwarranted, or somehow violated civil
Rights, warrantiess Searches and seizures,
the Sheriff Sale violated civil Rights,
but there's no allegation that the Sale
itself did not occur, or there's no
question regarding the validity of the
Sale. When a party transacts te purchasa
Something, as in this particular case, and
remits the sums requested for sala, a
transaction has occurred, and there is
ownership that enures to the purchaser or
the person, you know, gives over the
money. Yeah, there maybe some paperwork
that has to take place in the background
that the parties have no control over, but
&@ sale has occurred. And neither party

disputes that this transaction occurred.

Ido. No, I dispute vehemently that
a sale took place. 1 dispute vehemently
that title transferred ‘as a consequence of
this man going upstairs and dropping of

$280,000, But I thought I heard, your

 

 

Harold M. Spinner JII, RPR, CCR
First city Court

 
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 53 of 64

oO Co oN GF UF me ol of pet

10
11
12
13
14
3
16
1?
18
i9
20
21
22
23
24
as
26
27
28
24
30
31
32

 

 

Honor say that you don’t fave jurisdiction
to decide the issue of ownership?
THE COURT:
T don’t. I don't. don’t have

jurisdiction ragarding issues of

‘ownership, but you have not -- there is no

allegation that this sale didn't occur,
that this sale --
MR. KLEIN:

The whole thing says that there was
not a legitimate transfer of title. You
want mé to amend to say that? I can't see
how, your Honer beiteves that there is no
dispute that a sate toek place. If you
ook --

THE COURT:

Listen there is no dispute because I
have the receipts flere. =r have what you
erovided in terms of 38 430 Holdings
remitting $252,100 to tha Grileans Parish
Sheriff. I have your own statement in the
beginning of this proceeding that that is,
in fact, what occurred. So, yeah there is
no dispute that this transaction took
place.

MR. KLEIN:
The Code Articles on the sale of --
THE COURT:

All you're arguing is that the
paperwork hasn't gone through the
Conveyance office.

ME. KLEIN:

 

 

Harold M. Spinner TIT, RPR, CCR
First city Court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 54 of 64

Oo MPN OO wh BR ow hw

10
it
12
13
14
15
16
i?
1&
L9
20
2a
22
23
24
23
26
27
28
29
30
31
32

 

 

THE

MR.

THE

MR.

THE

MR.

THE

MR.

COURT:

KLEIN:

COURT:

KLEEN:

COURT:

KLEIN:

COURT:

KLEIN:

No, mo, ao, no. I'm arguing that
there has not been a sale of a piece of
property pursuant to the Record Boctrine.
Before you have a sale, you've got ta
comply with the Code articles on what a
Sale is, Let me say this: Mr. Swafford
did not sell this piece of property to

Mr. Perret. That's the typical sale where

It was foreclosed on, correct?
that’s an involuntary action,
is that correct?

It was foreciosed on.

okay,

And so what I said was correct,

And no action has been filed relative

to the foreclosure?

Judge, I got hired and within one day
Iodid what I did. Mr. Perret -- mr.
Swafford had filed pleadings in the
District Court regarding his objections to
the foreclasure, so it is not true that
nothing has been filed. A tot had been

filed. As a matter of fact, the day

 

 

Hareld M. Spinner EIT, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 55 of 64

6 co NM oo uno ow oR BS

Nm BoM NM fH OM RM RP dO eh be pp pt pt ef
wo NSN GD fF WM SH Oo ff 8 NM OH ww B&B WwW NM FE

30
3
32

 

 

THE COURT:

WR. KLEIN:

THE COURT:

MR. KLEEN:

THE COURT:

befora the foreclosure sale took place

there was a hearing before judge Hazeur
regarding what Mr. Swafford believed was
improper about the transactions, There

Was net a sale.

Al? I have is your Federal court
pleadings here, sir, that's what you
filed. That's what you filed. And as the
basis of your motion for a new trial here

today.

My motion for a new trial was that
okay -- that you were defrauded by having
somebody came in and say that I own the
property. That's not, that didn’t happen.
He doesn’t own the property. But as I

see, you Know, the handwriting on the wall

In the second paragraph yau say,
After a Shariff's sale was conducted to
enforce a mortgage held by Graystar as to

swaffords' private residence at 4734.

That did happen. But the
conseaquarces, the legal consequences of
the facts that you have before it, do not

equal a sale.

Okay. I'm going to -- I don't think

there is am issue relative to transaction

 

 

Harold M. Spinner ITT, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 56 of 64°

wow NM ON NM ON ON NM ON ON NM ORS oR oR ope hi pe
eH ob ee N DB Bw NE SG eB oe OG OR oh ER woo fa 5

32

 

Oo wm SO Ww om wooM ops

 

of sale as having occurred. Mr. Kiein,

you're quite welcome to appeal my ruling.

Iomean, normatly, © don't have -~ t mean,

these are pretty routine sort of kinds of
MR. KLEEN:

Well, if you don't have jurisdiction,
your Monor to declare ownership ~-

THE COURT:

But when somebody comes in to prove
ownership, then there is no question of
ownership. i don't have a question.

MR. KLEIN:
You don't have jurisdiction.
THE COURT:

I don’t have a question about

ownership. |
MR. KLEEN:

You don’t? You think that r have

conceded?
THE COURT!

I don't think you've conceded, but t
Gon't have a question. se, if you believa
that my determination that what has been
presented before me evidences ownership af
the property, then you can go ahead an
appeal that to the Fourth circuit. okay,
if you don’t believe -~

MR. KLEIN:
But where does it ga from here,

because I don't do this very often?

FHE COURT:

 

 

Harold M. Spinner ITI, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 57 of 64

oOo © Sw Gow fF WwW N PP

wo oWw WwW NM om Mw NM NM RM mM NM NM RN FP RP oR RF bE Fo bt bh ft be
ve © © ee N DD uw oh WwW NM FE Oo 2 8 N & WwW BR WwW OM RF

 

 

MR. KLEIN:

THE COURT:

MR. KLEIN:

Fourth circuit. And you have to Took
at the rules for First city court because
our rules -- our delays are different then
District Court. $o, if you beliave I'm

incorrect --

so what did you rule?

rT did vacate the original judgment,
but I am just to allow you all to argue
this point, but I am reinstating my
ruling. Judgment for the Plaintiff,

JB 430 Holdings; Rule absolute.

‘So, he gets to go this afternoon or

what? Can we Stay it for week?

MR. PFISTER:

THE COURT:

MR. KLEIN:

judga, wa'd like you to set a date

when he needs to vacate the premises,

well, --

He's not destroying it, how about i5

days, that's not the end of the world.

MR. PFISTER:

THE COURT:

é

Judge, =~

Typically not the and cf the world,

ne.

MR. PFISTER:

THE COURT:

judge, it's already been 21.

 

 

Harold M. Spinner TIT, RPR, CCR
First city Court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 58 of 64

 

i I understand. I understand. tf
2 understand. This is the 14th. .
3] MR. KLEIN:
4 iSth.
5{| THE COURT:
6 Lets do this Counsel. and what I'm
7 hearing perhaps from Mr. klein, & don't
8 know, it sounds like maybe his client is
9 going to vacate, whenever the date is set,
16 why den't we de this, Actually, it would
Li be through the 1st ef September. x mean,
12 Labor Day is the 2nd. and this would be
13 Executory on the 3rd. Judgment Executory
14 on the 3rd of September.
15] MR. PRISTER:
16 judge, so that I understand. your
17 order is that Mr. Swafford vacate by
18 ; Septembar 3rd?
19 MR. KLEIN:
20 Her order is reinstating the original
21 rule,
22] THE COURT:
23 Rule absolute,
24) MR. KLEIN:
25 Absolute.
26) THE COURT:
a7 Well, Tet me retract that. since
28 your asking for more time, it's not
29 necessarily absolute, okay. We're going
30 to make an Executory date {f that ts
31 something that’s acceptable, okay?
32| MR. KLEIN:

 

 

 

Harold M. Spinner IIT, RPR, CCR
First Chey court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 59 of 64

Oo PN NM wm WwW NM p-

www NM NON NM NM ON NM OM MN oe ob ray rat
NnoeOoe aoa uereunpaoagwee =k & FH RK e &

 

 

That's fine.
THE COURT:

Iothink it's reasonable, okay, under

the circumstances,
MR. PPESTER:

50, if I understand your Honor's

ruling --
THE COURT:

He has through Labor Day. and the
first oppertunity that your client would
‘have to execute if the party is not cut
would be tha day after, which would be the
3rd. That's the Executory date,

September 3rd.
MR. KLEIN: .

So Can you get a Judgment to her so EF
can -- Notice my intention te apply for
writs. I'm going to do that.

THE COURT?

check the rules on First City Court.
Zunderstand. Okay. I don't 4f a Writ is
necessarily the way. dt maybe a straight
appeal, but you gotta to decide that
yourself. Gkay. But --

MR. KLEIN:
I'll do that. <I went to law school.
THE COURT:

t know you did, a Jong time ago. You
know more than I do Mr. Klein. Okay. But
if you can get me 2 Judgment by tomorrow &
would appreciate it.

MR. PFISTER:

 

 

Harold M. Spinner TET, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 60 of 64

© 0 ON oUt ow OR ped

ww WG NSN ON NN NM OM NON OM om RP ftp el Me
Mo oe Oo OW & NN DP Ww RB ow MN Hoo 6B oo “SM oc ow R tat be fa 5

 

 

Yas.
THE COURT?

And have Mr. Kiain to look at it.
MR. PFISTER:

Absolutely.
THE COURT:

And fax it to him. yYou'ra going to
be available either this afternoon or
tomorrow morning to Took at the Judgment,
SO that I can get it tomorrow? I'm duty.
I'l71 be here.

MR. KLEIN:
I'm sure you remember, your Honor, I
work all the time,
THE COURT:
Very good,
MR. PFISTER:

Your Honor, the Conveyance office, 1

think, has the deed, but won't release it.
MR. KLEIN:
What? The Conveyance office has a
dead?

MR. PFISTER!

We just tried to pick it up.
THE COURT:

Okay.
MR. PFISTER:

For whatever reason they won't --
MR. PERRET:

Can E talk?

THE COURT:

Has he been sworn in? Swear him in.

 

 

Harold M. Spinner IZI, RPR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 61 of 64

o 8 “SN Hh UB Ww HM pe

le WwW NM NM N fm & NM N OM NM NP ob bp bet Bo FE ft oRe pu
Nom & D 8 oS om wn ob ow NM eH Oo © &@ ON A in ® Ww NH ©

 

 

(Mr. Perret the plaintiff was duly sworn.)
MR. KLEIN:
Well, do I get to cross examine him?
THE COURT:
. Well, he's just making a statement
that’s all. I've already culled. T’ve
already ruled, .
MR. FERRET:

I usually work with Ms. Elizabeth or
Ms. Brandy. Ms. Brandy had said that it
would have been ready on Monday. I want
to go pick it up today, and she said
they're holding it because of the Federal

MR. KLEEN:

Sure. They don't have the right te

da it.
MR. PERRET:

They had already paid off the taxes

and they're raady to go.
MR. KLEIN:

Your Honor, the Federal Rules are
very clear and, you know, I know where to
go and do what I have ta do. You're honor
has ruled.

THE COURT:

t can't do anything about that. r've
ruted. I'm not quite sure where that puts
you, in terms of what I've decided here,
but get me Judgment, and once the Judgment
comes in, then 2°71] --

MR. KLEIN:

 

 

Harold M. Spinner IIE, RPR, CCR
First city Court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 62 of 64

o 8 4 MH MH & Ww NH BR

Wow WwW NM N NM NM NO ON NM NM oN oN pf feb ited
woe Oo UW SC YN OH w & WN we & wf om Sy Oo VM Bm wh ke

 

 

MR.

THE

MR.

MR.

THE

MR.

THE

MR.

MR.

THE

MR.

THE

well, the Judgment will be the
Judgment that's rendered.
PFISTER:
Iwill, your Honer,
COURT:
Right. He's gotng to gat me a

written Judgment tomorrow,

PFISTER:
Correct, yes.

KLEIN:
And pass it by me.

COURT:
And you'd like me to copy these

things? |
PFISTER:

Yeah, Judge 2'd like to introduce

that into the record.

COURT:

Okay. In globo, as exhibit i.
KLEIN:

Bo you have a copy for me?
PFISTER:

Tanly have one copy.
COURT:

Lets See what we have. You have a
lot of copies. Are these duplicate copies
of things?

PFISTER:
Only reatiy the first ona.
COURT:
You got something on July 25, 26,

here, This is the 26th. It's the same

 

 

Harold M. Spinner ITZ, &PR, CCR
First city court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 63 of 64

oOo ff VN mM oF ff w BF oft

wow WwW NM NM NM NM NO ON Re oF oie ON pel ,
vn op aonuraurnewn eo &h a ARERR EB

 

 

MR.

THRE

MR.

MR...

MR.

THE

MR.

thing as <-
PERRET:
Yeah, some of it was just in the same
folders,
COURT:
Okay. This is something you paid
upstairs, so, it's just two documents,

actually. You can take a look at it.

KLEIN:
Whatever he introduces, just give me
a copy.
PEISTER:
Absolutely.
KLEEN?
May I go?
COURT:
Okay. Yes, you can.
KLEIN:

Thank you, Your Honor.

{whereupon the proceeding was concluded.}

 

 

Harold M. Spinner Til, RPR, CCR
First ci BY court
Case 2:19-cv-12370-JCZ-JVM Document 1-1 Filed 08/29/19 Page 64 of 64

Wow WwW Mm NM NM NM Mm mM NO fom RP Ropes oR op UE oR obs
NS OO & Gf SN Mm who ole AP dS US Ul UU UU Bw UN op OD

 

0 & NO ww Bw Ny

 

Reporter's Certificate

this cercificate is valid only for a transcript

accompanied by my original signature and eriginay “~ "UP 7

required seal on this page.

E, Harotd M. Spinner ZEIT, Official Court Reporter in
and for the State of Louisiana, employed as an
official court reporter by the First City court for
the State of Louisiana, as the officer before whom
this testimony was taken, do hereby certify that this
testimony was reported by me in the stenotype
reporting method, was prepared and transcribed by me
or under my direction and supervision, and is a true
and correct transcript to the best of my ability and
understanding: that the transcript has baen prepared
in compliance with transcript format guidelines
required by statute or by rudes of the board or by
the Supreme Court of Louisiana, and that & am net
related to counsel or to the parties herein nor am 1

otherwise interasted in the outcome of this matter.

Harold M. Spinner IYI, RPR, CCR
Registered Professional Reporter

certified Court Reporter

 

 

Harold M. Spinner EIT, RPR, CCR
First City court
